Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered March 29, 2001, convicting defendant, after a jury trial, of attempted assault in the first degree and sentencing him to a term of 3V2 years, unanimously affirmed.
By failing to object, by making generalized objections or objections on different grounds from those raised on appeal, or by failing to request further relief after objections were sustained, defendant failed to preserve his current challenges to the prosecutor’s allegedly prejudicial comments and questions during his cross-examination of defendant and we decline to review them in the interest of justice. Were we to review these claims, we would find that while the prosecutor did engage in certain instances of improper and unprofessional conduct, such misconduct was harmless in view of the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]), as well as the court’s prompt curative actions that minimized any prejudicial effect (see People v Santiago, 52 NY2d 865 [1981]). Concur — Mazzarelli, J.P., Saxe, Williams, Marlow and Gonzalez, JJ.